DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the resource grant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There are at least two possible antecedent bases for this limitation (see claim 1 line 3 and claim 20 line 2).  The examiner understood it as “the additional resource grant” for the purpose of examination.
Claim 20 recites the limitation "the uplink resource" in line 3.  It is unclear whether the “the resource grant” in line 3 indicates the old “uplink resource” indicated in claim 1 line 4 or not.  The examiner understood it as “an uplink resource” for the purpose of examination.
Claim 27 recites the limitation "the resource grant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There are at least two possible antecedent bases for this limitation (see claim 24 line 3 and claim 27 line 2).  The examiner understood it as “the additional resource grant” for the purpose of examination.
Claim 27 recites the limitation "the uplink resource" in line 3.  It is unclear whether the “the resource grant” in line 3 indicates the old “uplink resource” indicated in claim 24 line 3 or not.  The examiner understood it as “an uplink resource” for the purpose of examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17, 20, 22, 24-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (UE Pub. 2020/0029318) in view of Fehrenbach et al. (US Pub. 2022/0061090).
Regarding claims 1, 24, 29 and 30, Guo teaches a method of wireless communication performed by a user equipment (UE), comprising: receiving, from a base station, a resource grant for at least one sidelink channel, wherein the resource grant indicates an uplink resource for transmitting sidelink transmission acknowledgement messages (see step 3212 in Figure 32,  see also “send the NACK/ACK feedback for the transmission in resource 3912 in one sidelink feedback resource 3913” in [0346]); and a listen-before-talk procedure used on the at least one sidelink channel (see LBT pass and fail in [0398], [0400]).  Guo, however, does not teach explicitly transmitting, to the base station and on the uplink resource, an indication of at least one status associated with a listen-before-talk procedure.  Fehrenbach teaches transmitting, to the base station and on the uplink resource, an indication of at least one status associated with a listen-before-talk procedure (“LBT-outcome reporting” in [0191]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Guo to have transmitting, to the base station and on the uplink resource, an indication of at least one status associated with a listen-before-talk procedure as taught by Fehrenbach in order to use the non-occupied subbands [0195]. 
Regarding claim 2, Guo teaches the resource grant includes downlink control information (DCI) [0340].
Regarding claim 3, Fehrenbach teaches the at least one sidelink channel is over an unlicensed band channel [0038].
Regarding claim 4, Guo teaches the uplink resource includes a physical uplink control channel (PUCCH) resource [0284].
Regarding claim 5, Fehrenbach teaches the indication of the at least one status associated with the listen-before-talk procedure includes at least two bits (see Tables in [0205]).
Regarding claim 6, Guo teaches the at least one status associated with the listen- before-talk (LBT) procedure includes at least one of an LBT pass status or an LBT fail status (see LBT pass and fail in [0398], [0400]).
Regarding claim 7, Guo teaches the LBT pass status is a sidelink transmission acknowledgement with LBT pass status or a sidelink transmission non- acknowledgement with LBT pass status (see LBT pass and fail in [0398], [0400]).
Regarding claim 8, Guo teaches the LBT pass status is a sidelink transmission acknowledgement with LBT pass status, a sidelink transmission non-acknowledgement with LBT pass status, or a sidelink acknowledgement undetected with LBT pass status (see LBT pass and fail in [0398], [0400]).
Regarding claim 9, Fehrenbach teaches the at least one sidelink channel includes a plurality of listen-before-talk (LBT) subbands [0170].
Regarding claim 10, Fehrenbach teaches the at least one status includes a plurality of statuses corresponding to the plurality of LBT subbands [0196].
Regarding claim 11, Fehrenbach teaches the indication of the at least one status associated with the listen-before-talk procedure includes at least a quantity of bits corresponding to a quantity of the plurality of LBT subbands [0185].
Regarding claim 17, Fehrenbach teaches the at least one status includes a plurality of statuses corresponding to a plurality of transmissions on the at least one sidelink channel (“LBT pattern” in [0196]).
Regarding claim 20, Guo teaches receiving, from the base station, an additional resource grant for at least one additional sidelink channel, wherein the resource grant indicates the uplink resource for transmitting sidelink transmission acknowledgement messages (see step 3212 in Figure 32,  see also “send the NACK/ACK feedback for the transmission in resource 3912 in one sidelink feedback resource 3913” in [0346]); and determining at least one additional status associated with a listen-before-talk procedure used on the at least one additional sidelink channel (see LBT pass and fail in [0398], [0400]).
Regarding claim 22, Fehrenbach teaches the at least one sidelink channel includes a plurality of listen-before-talk (LBT) subbands [0170], and wherein the at least one additional sidelink channel includes an additional plurality of LBT subbands [0170].
Regarding claim 25, Fehrenbach teaches the at least one sidelink channel includes a plurality of listen-before-talk (LBT) subbands [0170], and the at least one status includes a plurality of statuses corresponding to at the plurality of LBT subbands [0196].
Regarding claim 26, Guo teaches the at least one status includes a plurality of statuses corresponding to a plurality of listen-before-talk (LBT) subbands on the at least one sidelink channel, and wherein each status of the plurality of statuses is based at least in part on a logic OR operation of LBT results of a plurality of transmissions on a corresponding one of the plurality of LBT subbands.
Allowable Subject Matter
Claims 12-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 23, 27 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414